In a disciplinary proceeding, petitioner moves for a default judgment upon respondent’s failure to appear or file an answer to the petition and supplemental petition as directed by orders which, together with the petitions, were served upon respondent personally. Respondent was admitted to practice in November, 1928 by the Appellate Division, Second Judicial Department. The charges contained in the petition allege that respondent neglected the prosecution of two personal injury claims and thereafter failed to answer his clients’ complaints concerning the handling of their claims; neglected his duties as referee appointed to determine the *668priorities to surplus moneys in a foreclosure action, as mandated by court order, and thereafter failed to answer the complaint of one of the claimants concerning his laxity in establishing the priorities; aAd neglected to complete legal proceedings in the administration of two estates and thereafter failed to answer his clients’ complaints concerning the handling of such estates. The charges contained in the supplemental petition allege that respondent, who was assigned hy this court to prosecute the appeals of two indigent defendants, failed to prosecute one appeal and unduly delayed the prosecution of the other appeal. In support of the motion for a default judgment, petitioner has submitted an affidavit of counsel in which he enumerates and refers to the various correspondence, subpoenas, transcripts and documents which support and corroborate the charges contained in the petitions. Copies of the correspondence, subpoenas, transcripts and documents have been filed together with proof of service of a copy of the moving papers upon respondent by mail. The requirements for entry of a default judgment in a civil action or proceeding having been met, the motion should be granted. (CPLR 3215; 4 Weinstein-Korn-Miller, N. Y. Civ. Prac., pars. 3215.26, 3215.27.) Respondent’s failure to appear or answer is tantamount to admission of the charges. Respondent was given an opportunity to be heard on the question of the punishment to be imposed and subsequently appeared before the court. Taking into consideration respondent’s otherwise satisfactory record as a member of the Bar, we deem as an appropriate punishment that respondent should be suspended from the practice of law for a period of one year and until further order of the court. Motion for default judgment granted; and respondent suspended from the practice of law for a period of one year, effective on the date to be specified in the order to he entered hereon, and until further order of the court. Herlihy, P. J., Aulisi, Greenblott, Sweeney and Simons, JJ., concur.